Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the recessed portion having both inner surfaces thereof formed of curved surfaces” and “both outer surfaces thereof formed of curved surfaces” as claimed in claims 1 and 3)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the recessed portion (220) has both inner surfaces (221/222) thereof formed of curved surfaces”. Further review of the disclosure in figure 6 (see below) shows planar first and second inner surfaces (221/222). Therefore, it is unclear how they can be curved with a cutout type feature.
	
    PNG
    media_image1.png
    511
    486
    media_image1.png
    Greyscale


Claim 1 recites “and the recessed portion has both inner surfaces thereof formed of curved surfaces in such a manner that a distance therebetween gradually decreases toward a depth portion, the contact area between the recessed portion and said protrusion fitted thereto out of the plurality of protrusions”. What are the mets and bounds of the term “in such a manner”. Further review of the disclosure shows surfaces 221/222 as being the contact area (see figures 6 and 7 and paragraph 24 of specification). However, from the claim language makes it appears as though they are two different surfaces/areas.
Same clarity issue re contact area and inner surfaces in claim 2.
Claim 3 claims curves outer surfaces. Further review of the disclosure in figure 6 (see above) shows planar first and second outer surfaces (351/352). Therefore, it 
Claims 1, 3 and 4 recite “in such a manner”. What are the mets and bounds of the term “in such a manner”.
Same clarity issue re contact area and outer surfaces in claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Marie et al. (US Pub. No. 2017/0291233).
Regarding claim 1, Marie discloses a tool body onto which a round milling insert is mounted to configure a cutting tool for indexable inserts, wherein a mounting seat for mounting the round milling insert includes a seating surface coming into contact with one surface of the round milling insert (figures 1-3), a female screw hole provided in the seating surface to receive a male screw for fixing the round milling insert, and a recessed portion (R: see below) provided so that only one of a plurality of protrusions (28) is fitted thereto, the plurality of protrusions (P) being formed in the round milling insert so as to protrude in a radial direction (figure 3. Please note, P is protruding inwardly in the radial direction thus reads on the claim), and the recessed portion (R) has both inner surfaces thereof formed of curved surfaces in such a manner that a distance therebetween gradually decreases toward a depth portion (see figure 2), at a contact area between the recessed portion and said protrusion fitted thereto out of the plurality of protrusions (figures 2 and 4).


[AltContent: arrow][AltContent: arrow][AltContent: textbox ()][AltContent: textbox ()][AltContent: textbox ()][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    459
    854
    media_image2.png
    Greyscale

[AltContent: textbox ()][AltContent: arrow]


                                            
    PNG
    media_image3.png
    194
    254
    media_image3.png
    Greyscale




Regarding claim 3, Marie discloses a round milling insert mounted onto a tool body to configure a cutting tool for indexable inserts (figures 1-4), the round milling insert comprising a plurality of protrusions (P: see figure above) formed so as to protrude in a radial direction (Please note, P is protruding inwardly in the radial direction thus reads on the claim), any of the plurality of protrusions being able to be fitted into a recessed portion provided on a mounting seat of the tool body (figures 1 and 4), wherein each of the protrusions has both outer surfaces (O1, O2: see above) thereof formed of curved surfaces in such a manner that a distance therebetween gradually decreases toward a tip of the protrusion, at a contact area between the protrusion and the recessed portion into which the protrusion is fitted (figure 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Englund et al. (USP 7,121,771).
	Regarding claim 1, Englund discloses a tool body onto which a round milling insert (round insert shown in figure 12) is mounted to configure a cutting tool for indexable inserts, wherein a mounting seat for mounting the round milling insert includes a seating surface coming into contact with one surface of the round milling insert (figures 1-3), a female screw hole provided in the seating surface to receive a male screw for fixing the round milling insert, and a recessed portion (15) provided so that only one of a plurality of protrusions (10) is fitted thereto, the plurality of protrusions being formed in the round milling insert so as to protrude in a radial direction (figures 2 and 3 show the recess and protrusion better than the round insert of figure 13).), and the recessed portion (15) has both inner surfaces (16) thereof formed of contact surfaces (16) wherein a distance therebetween gradually decreases toward a depth portion, at a contact area between the recessed portion and said protrusion fitted thereto out of the plurality of protrusions (figures 1-3). Englund fails to show the inner surfaces being curves. It would have been an obvious matter of design choice to make the different portions of the inner surfaces of whatever form or shape was desired or expedient as long as the complimentary fitting part has the same shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to choice to make the different portions of the inner surfaces of whatever form or shape was desired or expedient as long as the complimentary fitting part has the same shape.
Regarding claim 2, Englund discloses wherein in the contact area, the inner surfaces (16) respectively include ridge lines facing each other and protruding toward an internal space (figure 3).
	Regarding claim 3, Englund discloses a round milling insert (figure 13 shows round) mounted onto a tool body to configure a cutting tool for indexable inserts, the round milling insert comprising a plurality of protrusions formed so as to protrude in a radial direction, any of the plurality of protrusions (10) being able to be fitted into a recessed portion (15) provided on a mounting seat of the tool body, wherein each of the protrusions has both outer surfaces (12) thereof formed of contact surfaces in such a manner that a distance therebetween gradually decreases toward a tip of the protrusion, at a contact area between the protrusion and the recessed portion into which the protrusion is fitted (figure 2 shows the recess and protrusion better than the round insert of figure 13). Englund fails to show the outer surfaces being curves. It would have been an obvious matter of design choice to make the different portions of the outer surfaces of whatever form or shape was desired or expedient as long as the complimentary fitting part has the same shape. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to choice to make the different portions of the outer surfaces of whatever form or shape was desired or expedient as long as the complimentary fitting part has the same shape.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        12/12/22